Citation Nr: 0300306	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  99-09 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder due to personal assault, characterized as post-
traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active duty service from July 1978 to 
February 1980.

The case comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.


REMAND

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000" (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The law affects a case such as this because the claims 
were pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty 
to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  The new 
law also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits. 

In August 2001, VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA.  66 Fed. Reg. 45,620, 45,629 (August. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.

In this case, the Board finds that, because of the changes 
in the law pursuant to the VCAA, a remand in this case is 
required for compliance with the new notice and duty to 
assist requirements.  In addition, as further discussed 
below, the Board finds that the RO has failed to fully 
developed the claims on appeal, and that appellate 
adjudication at this time would be potentially prejudicial 
to the veteran.  As such, a remand of the veteran's case 
is in order.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

The veteran currently contends that she was sexually 
assaulted on two occasions during basic training by Drill 
Sergeant Colby, who was her drill Sergeant at that time.  
As a result, she currently suffers from PTSD and 
depression.  The veteran further notes that the sexual 
assault experience was so traumatic that she did not seek 
assistance from or mentioned it to anybody during service, 
and that it was not until the early 1990s that she first 
spoke about the sexual assault with a VA health care 
provider as she had suppressed the memories.  

The medical evidence of record supports the veteran's 
contentions to the extent that it shows she currently 
suffers from severe depression and PTSD.  Specifically, 
the evidence includes a 1997 VA mental examination report 
showing a diagnosis of severe major depression, records 
from the Birmingham VA Medical Center dated from 1997 to 
2001 showing treatment for PTSD due to sexual trauma in-
service (per June 1997 and November 1997 statements from a 
VA clinical nurse specialist), and various private medical 
records dated from 1985 to 1998 reflecting continuous 
treatment for psychiatric symptomatology. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2000); Cohen v. 
Brown, 10 Vet. App. 128, 139-143 (1997).

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may 
corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, 
hospitals or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
38 C.F.R. § 3.304(f)(3) (2002). 

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may 
be found in the mentioned sources.  Examples of behavior 
changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; 
deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without 
an identifiable cause; or unexplained economic or social 
behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may 
be used to corroborate the occurrence of a stressor where 
the alleged stressor event is physical or sexual assault.  
See Cohen, 10 Vet. App. at 128; M21-1, Part III, Change 49 
(February 1996) par. 5.14c; see also YR v. West, 11 Vet. 
App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor, and allowing him/her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  As well, VA may submit any evidence that 
it receives to an appropriate medical  or mental health 
professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2002).

In this case, however, the RO has failed to comply with 
the above described notification requirements in section 
3.304(f)(3), and thus, the case must be remanded to the RO 
for such development.  Additionally, it appears the 
veteran was treated for psychiatric symptomatology shortly 
after basic training at the Moncrief Hospital in Fort 
Jackson (per a PTSD questionnaire completed by the 
veteran), as well as that she is receiving Social Security 
Administration (SSA) benefits due to her depression.  
However, the record fails to contain either the records 
from the Moncrief Hospital or the records upon which the 
SSA based its decision to award the veteran benefits.  As 
such, these records should be obtained and incorporated 
into the claims file as well.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the claim of service connection for 
bilateral knee disorder, the Board finds that the SSA 
records mentioned may be relevant to this claim as well, 
and thus, the SSA records must be obtained prior to the 
Board's adjudication of the claim.  Additionally, the 
Board finds that the service medical records show the 
veteran sustained and was treated for knee 
injuries/complaints during her active service.  However, 
although the veteran was diagnosed with slight limitation 
of motion of the right knee during a September 1997 VA 
joints examination, the examination report failed to 
discuss the etiology of such diagnosis and/or its 
relationship to the veteran's in-service knee problems.

If the medical evidence of record is insufficient, or, in 
the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  As such, the veteran should be 
scheduled to undergo an additional VA examination of her 
knees in order to ascertain the etiology of any present 
disorder.

Therefore, in order to accord the veteran every 
consideration with respect to the present appeal, and to 
ensure that the veteran is provided with due process of 
the law, the case is remanded to the RO for the following 
development:

1.  In addition to the development 
requested below, the RO is requested 
to review the entire file and 
undertake any further development 
necessary to comply with the VCAA, 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159).

2.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security 
Administration (SSA) based its 
decision to award disability benefits 
to the veteran.  If the search for the 
mentioned records has negative 
results, the claims file must be 
properly documented as to the 
unavailability of these records.

3.  In accordance with the VCAA and 38 
U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002), the 
RO should request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who has treated her at any time 
including following service, for a 
psychiatric disability, to include 
PTSD and depression, and for any knee 
problems.  With any necessary 
authorization obtained from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have 
not been previously secured, to 
specifically include any treatment 
records from the Moncrief Hospital in 
Fort Jackson and the Birmingham VA 
Medical Center.  If any of the 
identified records cannot be obtained 
and the RO does not have affirmative 
evidence that they do not exist, the 
RO should inform the appellant of the 
records that could not be obtained, 
including what efforts were made to 
obtain them.  Also, the RO should 
inform the appellant that the VA will 
proceed to decide the case without 
these records unless she is able to 
submit them.  Allow an appropriate 
period of time within which to 
respond.

4.  In accordance with the provisions 
of M21-1, Part III, § 5.14, "PTSD 
Claims Based on Personal Assault," the 
RO should send the veteran an 
appropriate stressor development 
letter.  The Appellant should also be 
notified that in-service personal 
assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 
38 C.F.R. § 3.304(f)(3) (2002).  All 
specific examples of alternative 
sources of evidence listed in section 
3.304(f)(3) must be included in the 
notification to the veteran.  An 
appropriate period of time should be 
allowed for the veteran to respond 
and/or submit additional evidence.

5.  Upon receipt of the veteran's 
response to the development in 
paragraph 4, the RO should undertake 
any and all further development action 
indicated by the evidence of record 
concerning the veteran's claim for 
service connection for a psychiatric 
disorder due to personal assault.  The 
RO should then make a determination as 
to whether there is any credible 
supporting evidence that the veteran 
was sexually assaulted during active 
service.  A statement of the RO's 
determination should be placed into 
the claims file.

6.  Only after the development 
requested in paragraphs 1 through 5 
has been completed, the RO should 
arrange for the veteran to be examined 
by a psychiatrist in order to evaluate 
any present mental disorders.  The 
examiner should review all pertinent 
medical records in the claims file and 
a copy of this REMAND, and should 
state in the examination report that 
such review was performed.  All 
diagnoses on Axis I though V should be 
reported, if found.  Upon examination 
of the veteran, the examiner should 
report whether a diagnosis of PTSD 
based on a finding of a 
credible/verified stressor can be 
made, under the criteria of the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) of the 
American Psychiatric Association, and 
whether it is at least as likely as 
not that any current diagnosis of PTSD 
is related to that credible/verified 
stressor.  As well, the examiner 
should render an opinion as to whether 
it is at least as likely as not that 
any current psychiatric disorder 
(other than PTSD) was incurred in or 
aggravated during service, became 
manifest within a year of discharge 
from service, or is otherwise related 
to service.  Furthermore, the examiner 
should make a finding as to the 
extent, if any, of social and 
industrial impairment currently 
attributable to the veteran's overall 
psychiatric disability, if any.  
Specifically, the psychiatric examiner 
should offer an opinion on the 
question of whether, in the veteran's 
psychiatric disability precludes her 
from obtaining and maintaining 
substantially gainful employment.  It 
is requested that the examiner 
reconcile any contradictory evidence 
regarding the etiology of the 
veteran's psychiatric disorder.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

7.  Only after the development 
requested in paragraphs 1 through 5 
has been completed, the RO should 
arrange for the veteran to be examined 
by an orthopedist in order to evaluate 
any present bilateral knee disorders.  
The examiner should review all 
pertinent medical records in the 
claims file, including the service 
medical records, and a copy of this 
REMAND, and should state in the 
examination report that such review 
was performed.  The examiner should 
make findings at to any diagnoses of 
any bilateral knee disorders found.  
As well, the examiner should render an 
opinion as to whether it is at least 
as likely as not that any current 
bilateral knee disorder was incurred 
in or aggravated during service, 
became manifest within a year of 
discharge from service, or is 
otherwise related to service.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the 
veteran's bilateral knee disorder.  
All pertinent clinical findings and 
the complete rationale for all 
opinions expressed should be set forth 
in a written report.

8.  The RO should review the claims 
file to ensure that all of the 
foregoing requested development has 
been completed.  After undertaking any 
additional development deemed 
appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder due to personal assault, 
characterized as PTSD and depression, 
to specifically include consideration 
of 38 C.F.R. § 3.304(f) (2002); Manual 
M21-1, Part III, 5.14(c); and Patton 
v. West, 12 Vet. App 272 (1999).  If 
the benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

9.  The RO should also review the 
claims file to ensure that all of the 
foregoing requested development has 
been completed.  After undertaking any 
additional development deemed 
appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue of entitlement to 
service connection for a bilateral 
knee disorder.  If the benefit sought 
on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with 
due process considerations.

The veteran is free to submit any additional evidence she 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran 
until she is notified.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



